Citation Nr: 0332086	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 7, 1992 for 
service connection of residuals of frozen feet with nerve end 
damage.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1993 and January 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which assigned an 
effective date of August 7, 1992 and denied an earlier 
effective date.

This case was previously before the Board in November 1999.  
At that time, the Board denied the veteran's claim for an 
earlier effective date and adjudicated the veteran's claim 
relating to clear and unmistakable error.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).   However, the record indicates 
that the veteran did not contest the portion of the Board's 
decision pertaining to his claim of clear and unmistakable 
error when he appealed to the Court.  Therefore, the 
veteran's claim of clear and unmistakable error was found to 
have been abandoned.  Nonetheless, in April 2001, the Court 
vacated the November 1999 Board decision with respect to the 
issue presently on appeal, and remanded the matter back to 
the Board for further development and readjudication.

In a February 2002 decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to August 7, 
1992 for the grant of service connection for residuals of 
frozen feet with nerve end damage.  The veteran appealed that 
decision to the Court.  In May 2003, the Court vacated the 
February 2002 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to provide 
adequate reasons and bases regarding notice to the veteran, 
by VA, of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, the Motion stated that the 
Board failed to remand the veteran's claim to the RO for VA 
to inform the veteran of the information and evidence 
necessary to substantiate the veteran's claim pursuant to the 
VCAA and for VA to provide notice as to VA's and the 
veteran's responsibilities in obtaining such information and 
evidence.  In addition, the Motion stated that the Board did 
not address the veteran's arguments regarding the presumption 
of regularity as pertained to the veteran's claims regarding 
the submission of a timely notice of disagreement with a 1946 
rating decision.  The veteran's appeal was returned to the 
Board for additional development and readjudication.  


REMAND

The veteran essentially contends that the RO's April 1993 
rating decision granting service connection for residuals of 
frozen feet with nerve damage and the November 1993 rating 
decision granting an effective date of August 7, 1992 are 
incorrect.  More specifically, the veteran argues that the 
November 1993 rating decision, which assigned an effective 
date of August 7, 1992 is incorrect because he is entitled to 
an earlier effective date, that of his original claim in 
December 1945.
A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.   Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, notification of the 
regulations, without a discussion of the necessary evidence 
to be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim of entitlement to an earlier 
effective date for the grant of service connection for 
residuals of frozen feet with nerve end damage.  Nonetheless, 
notice of the veteran's rights and responsibilities under the 
VCAA, as well as VA's responsibilities in assisting the 
veteran in the development of his claim of entitlement to an 
earlier effective date for the grant of service connection 
for residuals of frozen feet with nerve end damage, was not 
provided by the RO, as the VCAA was not yet enacted at the 
time of the issuance of the statement of the case.  As such, 
the veteran's claim was certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA 
with regard to his claim of entitlement to an earlier 
effective date for the grant of service connection for 
residuals of frozen feet with nerve end damage.   However, 
the Board cannot correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order.  The Board will remand the claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an effective date 
prior to August 7, 1992 for the grant of 
service connection for residuals of 
frozen feet with nerve end damage.  The 
RO should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




